       Case 5:20-cv-04029-NC Document 1 Filed 06/17/20 Page 1 of 15




     ALLACCESS LAW GROUP
 1   Irene Karbelashvili, SBN 232223
 2   irene@allaccesslawgroup.com
     Irakli Karbelashvili, SBN 302971
 3   irakli@allaccesslawgroup.com
     1400 Coleman Ave Ste F28
 4   Santa Clara, CA 95050
 5   Telephone: (408) 295-0137
     Fax: (408) 295-0142
 6
     LAW OFFICE OF KENNETH J. PINTO
 7   Kenneth J. Pinto, SBN 221422
 8   kenpinto1@yahoo.com
     586 N 1st St, Ste 113
 9   San Jose, CA 95113
     Telephone: (408) 289-1765 F
10   Fax: (408) 289-1754
11
     Attorneys for JASON VOMACKA, Plaintiff
12
13                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                          SAN JOSE DIVISION
16
17
                                                  )    Case No.
18                                                )
       JASON VOMACKA,                             )    Civil Rights
19                                                )
20                          Plaintiff,            )    COMPLAINT FOR INJUNCTIVE
                                                  )    RELIEF AND DAMAGES
21     vs.                                        )
                                                  )
22     PAN CAL PRINCETON PLAZA LLC;               )
       WALGREEN CO., dba Walgreens #03378;        )
23
       RAOUL MORCATE, dba Cup and Saucer;         )
24     and DOES 1-10, Inclusive,                  )
                                                  )
25                          Defendants.           )
                                                  )
26
                                                  )    DEMAND FOR JURY TRIAL
27
28


                             Complaint for Injunctive Relief and Damages
                                             Page 1 of 15
        Case 5:20-cv-04029-NC Document 1 Filed 06/17/20 Page 2 of 15




 1                                              I. SUMMARY

 2           1. This is a civil rights action by Plaintiff Jason Vomacka (“Plaintiff”) for discrimination

 3   at the building, structure, facility, complex, property, land, development, and/or surrounding

 4   business complexes known as:

 5       •   Princeton Plaza
             At or about 1375 Blossom Hill Rd,
 6
             San Jose, CA 95118 (hereinafter “Princeton Plaza”)
 7
         •   Walgreens
 8           At or about 1376 Kooser Rd,
             San Jose, CA 95118 (hereinafter “Walgreens Facility”)
 9
10       •   Cup and Saucer
             At or about 1375 Blossom Hill Rd Ste 20,
11           San Jose, CA 95118 (hereinafter “Cup and Saucer Facility”)
12
13   (hereinafter collectively, “Facilities”)

14           2. Pursuant to the Americans with Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.), and
15   related California statutes, Plaintiff seeks damages and injunctive against:
16       •   PAN CAL PRINCETON PLAZA LLC (hereinafter “Pan Cal”);
17       •   WALGREEN CO., dba Walgreens #03378 (hereinafter, “Walgreens”);
18       •   RAOUL MORCATE, dba Cup and Saucer (hereinafter, “Raoul Morcate”);
19       •   DOES 1-10, inclusive (hereinafter the “DOES 1-10 Defendants”)
20   (hereinafter collectively, “Defendants”)
21
22                                  II. JURISDICTION AND VENUE
23           3. The federal jurisdiction of this action is based on the Americans with Disabilities Act of
24   1990, 42 U.S.C. §§ 12101-12102, 12181-12183, 12201 et seq.(the “ADA”). Venue in the Judicial
25   District of the United States District Court of the Northern District of California is in accordance
26   with 28 U.S.C. § 1391(b) because Plaintiff’s claims arose within the Judicial District of the United
27   States District Court of the Northern District of California and the property that is the subject of
28


                                Complaint for Injunctive Relief and Damages
                                                Page 2 of 15
        Case 5:20-cv-04029-NC Document 1 Filed 06/17/20 Page 3 of 15




 1   this action is located in this District in Santa Clara County, California.

 2
 3                               III. SUPPLEMENTAL JURISDICTION

 4          4. The Judicial District of the United States District Court of the Northern District of

 5   California has supplemental jurisdiction over the state law claims as alleged in this Complaint

 6   pursuant to 28 U.S.C. § 1367(a). The reason supplemental jurisdiction is proper in this action is

 7   because all the claims derived from federal law and those arising under state law, as herein alleged,

 8   arose from a common nucleus of operative facts and arose out of the same transactions. The

 9   common nucleus of operative facts and the subject transactions, include, but are not limited to, the

10   incidents where Plaintiff was denied full and equal access to and enjoyment of Defendants’

11   facilities, goods and/or services in violation of both federal and state laws when he attempted to

12   enter, use and/or exit Defendants’ facilities as described below within this Complaint. Further, due

13   to this denial of full and equal access, Plaintiff was damaged. Based upon these allegations, the

14   state law claims, as stated herein are so related to the federal actions that they form part of the

15   same case or controversy and the actions would ordinarily be expected

16   to be tried in one judicial proceeding.

17
18                                IV. INTRADISTRICT ASSIGNMENT

19          5. This case should be assigned to the San Jose intradistrict as the real property which is

20   the subject of this action is located in San Jose, California and Plaintiff’s causes of action arose in

21   San Jose, California.

22
23                                              V. PARTIES

24          6. Pan Cal, operates, manages, and/or leases Princeton Plaza.

25          7. Walgreens owns, operates, and/or leases the Walgreens Facility.

26          8. Raoul Morcate owns, operates, and/or leases the Cup and Saucer Facility.

27          9. DOES 1-10 Defendants own, operate, manage, and/or lease the Facilities, and consist of

28   a person (or persons), firm, and/or corporation. The true names and capacities of Defendants DOES



                                Complaint for Injunctive Relief and Damages
                                                Page 3 of 15
        Case 5:20-cv-04029-NC Document 1 Filed 06/17/20 Page 4 of 15




 1   1 through 10, inclusive, are unknown to Plaintiff who therefore sues said defendants by such

 2   fictitious names. Plaintiff is informed and believes that each of the defendants herein designated

 3   as a DOE is legally responsible in some manner for the events and happenings herein referred to

 4   and caused injury and damages proximately thereby to Plaintiff. Plaintiff prays leave of Court to

 5   amend this Complaint to show such true names and capacities when the same have been

 6   ascertained.

 7           10. Plaintiff is informed and believes that each of the Defendants, DOES 1 through 10

 8   inclusive is the agent, ostensible agent, alter ego, master, servant, trustor, trustee, employer,

 9   employee, representative, franchiser, franchisee, lessor, lessee, joint venturer, parent, subsidiary,

10   affiliate, related entity, partner, and/or associate, or such similar capacity, of each of the other

11   Defendants, and was at all times acting and performing, or failing to act or perform, within the

12   course and scope of such similar aforementioned capacities, and with the authorization, consent,

13   permission or ratification of each of the other Defendants, and is personally responsible in some

14   manner for the acts and omissions of the other Defendants in proximately causing the violations

15   and damages complained of herein, and have participated, directed, and have ostensibly and/or

16   directly approved or ratified each of the acts or omissions of each of the other Defendants, as herein

17   described.

18           11. Plaintiff is a qualified physically disabled person with a physical “disability” as defined

19   by Department of Justice regulation 28 C.F.R. § 36.104 and California Government Code § 12926.

20   Plaintiff has been physically disabled since November 2014 after suffering a gunshot wound to the

21   head and a stroke. Plaintiff has no use of his left arm and has very limited use of his left leg.

22   Plaintiff is able to sometimes walk a short distance with a cane and uses a wheelchair for navigating

23   in public. Plaintiff is unable, due to his physical disability, to independently use public facilities

24   that are not designed and/or constructed in compliance with applicable accessibility standards to

25   accommodate disabled persons who require a wheelchair for mobility. Plaintiff is a lifetime

26   resident of California and currently resides in San Jose, California about half a mile from the

27   Facilities.

28


                                Complaint for Injunctive Relief and Damages
                                                Page 4 of 15
        Case 5:20-cv-04029-NC Document 1 Filed 06/17/20 Page 5 of 15




 1                                                 VI. FACTS

 2           12. Princeton Plaza is a shopping center, or other sales or rental establishment as defined

 3   under Title III of the ADA, 42 U.S.C. § 121817(E), and California civil rights laws. Civ. Code, §

 4   51 et seq., and Health & Safety Code § 19955 et seq. Princeton Plaza is open to the public, intended

 5   for nonresidential use and its operation affects commerce.

 6           13. The Walgreens Facility is a sale or rental establish and pharmacy as defined under Title

 7   III of the ADA, 42 U.S.C. § 121817(E)&(F), and California civil rights laws. Civ. Code, § 51 et

 8   seq., and Health & Safety Code § 19955 et seq. The Walgreens Facility is open to the public,

 9   intended for nonresidential use and its operation affects commerce.

10           14. The Cup and Saucer Facility is a restaurant, bar, or other establishment serving food or

11   drink as defined under Title III of the ADA, 42 U.S.C. § 121817(B), and California civil rights

12   laws. Civ. Code, § 51 et seq., and Health & Safety Code § 19955 et seq. The Cup and Saucer

13   Facility is open to the public, intended for nonresidential use and its operation affects commerce.

14           15. Plaintiff lives near the Facilities and visits the Facilities frequently. During these visits,

15   Plaintiff encountered barriers to access that interfered with, if not outright denied, his ability to use

16   and enjoy the goods, services, privileges, and accommodations offered at the Facilities on a full

17   and equal basis with able-bodied patrons. As a result of the accessibility barriers, Plaintiff

18   experienced difficulties, discomfort, and/or embarrassment during each visit to the Facilities.

19           16. Plaintiff visits Princeton Plaza frequently to shop at the Walgreens Facility and to dine

20   at the Cup and Saucer Facility. Some of Plaintiff’s visits occurred on 8/27/2019; 8/30/2019;

21   1/19/2020; 1/26/2020. During all visits Plaintiff was persistently denied public accommodations

22   because the Facilities were not and currently are not accessible to wheelchair users including

23   Plaintiff.

24           17. When visiting Princeton Plaza Plaintiff was deprived the use of an accessible path from

25   the public right of way. As a result, Plaintiff had no choice but to navigate across the parking lot

26   in his wheelchair which exposed him to unreasonable risk of harm such as being struck by a vehicle

27   backing out from a parking space. Plaintiff eventually found another entry point at Princeton Plaza

28


                                 Complaint for Injunctive Relief and Damages
                                                 Page 5 of 15
        Case 5:20-cv-04029-NC Document 1 Filed 06/17/20 Page 6 of 15




 1   that appears to have a path of travel reserved for wheelchair users. This path, however, is not

 2   properly marked and Plaintiff remains fearful of being struck by a vehicle.

 3          18. Some of Plaintiff’s visits to the Walgreens Facility occurred on 8/27/2019; 1/19/2020;

 4   and 1/26/2020. Plaintiff needed to use the customer restroom at the Walgreens Facility on more

 5   than one occasion and was denied equal access because the restroom door was too heavy for

 6   Plaintiff to utilize with ease. Furthermore, the restroom door closed on Plaintiff before Plaintiff

 7   could get through the doorway.

 8          19. Plaintiff enjoys dining at the Cup and Saucer Facility and has dined there numerous

 9   times including on August 30, 2019. During all of his visits, Plaintiff had difficulties with the

10   entrance door to the Cup and Saucer Facility because it was too heavy and closed to fast.

11   Consequently, Plaintiff had to struggle when opening the entrance door and had difficulties getting

12   through the doorway on time prior to the door closing on him. Plaintiff also had difficulties with

13   the customer restroom at the Cup and Saucer Facility because it too closed too fast and was too

14   heavy for Plaintiff to use with ease.

15          20. Plaintiff intends to continue to visit the Facilities in the future since they are near his

16   home, however, Plaintiff feels that Defendants’ inability to comply with federal and state access

17   laws is discriminatory because it prevents Plaintiff, and others similarly situated, from enjoying

18   full and equal access to goods and services that are offered. Lastly, Plaintiff believes that such

19   compliance is only possible through legal action.

20          21. Before filing this lawsuit, Plaintiff’s legal representative also had a CASp-certified

21   access consultant do an informal investigation of the Facilities. While he could not make detailed

22   measurements, he determined that the Facilities were also not accessible in multiple other ways,

23   including but not limited to the following:

24          Princeton Plaza

25          •   No path from public right of way

26          •   ADA parking count is not adequate to the amount of parking stalls

27          •   Parking has slopes over 2%

28


                                Complaint for Injunctive Relief and Damages
                                                Page 6 of 15
     Case 5:20-cv-04029-NC Document 1 Filed 06/17/20 Page 7 of 15




 1      •   “No parking” stamped in access aisle is faded

 2      •   No directional signage to areas of Princeton Plaza

 3      •   No wheelchair path of travel from ADA parking by Urgent Care to Little Gym

 4
        Walgreens Facility
 5
        •   Center of toilet 19"
 6
        •   Seat cover dispenser out of reach
 7
        •   Toilet paper dispenser out of reach
 8
        •   No handle on pull side of toilet stall door
 9
        •   Toilet door heavy
10
        •   Toilet door fast closing
11
        •   Toilet door signage incorrect
12
        •   No directional signage on vestibule door
13
        •   Water fountain not accessible
14
        •   Photo machine does not provide proper clearance
15
        •   Pharmacy counter too high.
16
17      Cup and Saucer Facility
18      •   Concrete cracks from ADA parking to Cup and Saucer Facility
19      •   No ADA seating at booth seating
20      •   No ADA seating at outside seating
21      •   Side door too heavy
22      •   Side door fast closing
23      •   Front door too heavy
24      •   Front door fast closing
25      •   Restroom door doesn't have proper signage
26      •   Restroom door too heavy
27      •   Restroom door fast closing
28


                           Complaint for Injunctive Relief and Damages
                                           Page 7 of 15
        Case 5:20-cv-04029-NC Document 1 Filed 06/17/20 Page 8 of 15




 1          •   Restroom door lock double action

 2          •   Sink pipes are not insulated

 3          •   Mirror in restroom high

 4          •   Soap in restroom out of reach

 5          •   Paper towel in restroom out of reach

 6          •   Coat hanger in restroom out of reach

 7          •   Grab bars around toilet are not in proper position

 8          •   Toilet at 22 inches from sidewall.

 9          22. Pan Cal knew that these elements and areas of Princeton Plaza were inaccessible,

10   violate state and federal law, and interfere with (or deny) access to the physically disabled.

11   Moreover, Pan Cal has the financial resources to remove these barriers from Princeton Plaza

12   (without much difficulty or expense), and make Princeton Plaza accessible to the physically

13   disabled. To date, however, Pan Cal refuses to either remove those barriers or seek an unreasonable

14   hardship exemption to excuse non-compliance.

15          23. At all relevant times, Pan Cal has possessed and enjoyed sufficient control and authority

16   to modify the Princeton Plaza to remove impediments to wheelchair access and to comply with

17   the 1991 and/or 2010 ADA Standards for Accessible Design and Title 24 regulations. Pan Cal has

18   not removed such impediments and have not modified the Princeton Plaza to conform to

19   accessibility standards.

20          24. Walgreens knew that these elements and areas of the Walgreens Facility were

21   inaccessible, violate state and federal law, and interfere with (or deny) access to the physically

22   disabled. Moreover, Walgreens has the financial resources to remove these barriers from the

23   Walgreens Facility (without much difficulty or expense) and make the Walgreens Facility

24   accessible to the physically disabled. To date, however, Walgreens refuses to either remove those

25   barriers or seek an unreasonable hardship exemption to excuse non-compliance.

26          25. At all relevant times, Walgreens has possessed and enjoyed sufficient control and

27   authority to modify the Walgreens Facility to remove impediments to wheelchair access and to

28


                                Complaint for Injunctive Relief and Damages
                                                Page 8 of 15
        Case 5:20-cv-04029-NC Document 1 Filed 06/17/20 Page 9 of 15




 1   comply with the1991 and/or 2010 ADA Standards for Accessible Design and Title 24 regulations.

 2   Walgreens has not removed such impediments and have not modified the Walgreens Facility to

 3   conform to accessibility standards.

 4          26. Raoul Morcate knew that these elements and areas of the Cup and Saucer Facility were

 5   inaccessible, violate state and federal law, and interfere with (or deny) access to the physically

 6   disabled. Moreover, Raoul Morcate has the financial resources to remove these barriers from the

 7   Cup and Saucer Facility (without much difficulty or expense), and make the Cup and Saucer

 8   Facility accessible to the physically disabled. To date, however, the Cup and Saucer Facility

 9   refuses to either remove those barriers or seek an unreasonable hardship exemption to excuse non-

10   compliance.

11          27. At all relevant times, Raoul Morcate has possessed and enjoyed sufficient control and

12   authority to modify the Cup and Saucer Facility to remove impediments to wheelchair access and

13   to comply with the1991 and/or 2010 ADA Standards for Accessible Design and Title 24

14   regulations. Raoul Morcate has not removed such impediments and have not modified the Cup and

15   Saucer Facility to conform to accessibility standards.

16          28. Plaintiff further alleges that the continued presence of barriers at the Facilities is so

17   obvious as to establish Defendants’ discriminatory intent. On information and belief, Plaintiff

18   avers that evidence of the discriminatory intent includes Defendants’ refusal to adhere to relevant

19   building standards; disregard for the building plans and permits issued for the Facilities;

20   conscientious decision to the architectural layout as it currently exists at the Facilities; decision

21   not to remove barriers from the Facilities; and allowance that the Facilities continue to exist in its

22   non-compliant state. Plaintiff further alleges, on information and belief, that Defendants are not in

23   the midst of a remodel, and that the barriers present at the Facilities are not isolated or temporary

24   interruptions in access due to maintenance or repairs.

25          29. These barriers to access are listed without prejudice to plaintiff citing additional barriers

26   to access after inspection by plaintiff’s access consultant, per the 9th Circuit’s standing standards

27   under Doran v. 7-Eleven, Inc. (9th Cir. 2008) 524 F.3d 1034, Chapman v. Pier 1 Imports (U.S.)

28


                                Complaint for Injunctive Relief and Damages
                                                Page 9 of 15
       Case 5:20-cv-04029-NC Document 1 Filed 06/17/20 Page 10 of 15




 1   Inc. (9th Cir. 2011) 631 F.3d 939, and the General Order 56 requirements for Northern District of

 2   California “ADA” Title III cases. All of these barriers to access render the premises inaccessible

 3   to and unusable by physically disabled persons. All facilities must be brought into compliance with

 4   all applicable federal and state code requirements, according to proof.

 5
 6                                            VII. FIRST CLAIM

 7                                Americans with Disabilities Act of 1990

 8                            Denial of “Full and Equal” Enjoyment and Use

 9                               (Against all Defendants and each of them)

10            30. Plaintiff incorporates the allegations contained in paragraphs 1 through 31 for this

11   claim.

12            31. Title III of the ADA holds as a “general rule” that no individual shall be discriminated

13   against on the basis of disability in the full and equal enjoyment (or use) of goods, services,

14   facilities, privileges, and accommodations offered by any person who owns, operates, or leases a

15   place of public accommodation. 42 U.S.C. § 12182(a).

16            32. Defendants discriminated against Plaintiff by denying “full and equal enjoyment” and

17   use of the goods, services, facilities, privileges or accommodations of the Facilities during each

18   visit and each incident of deterrence.

19                    Failure to Remove Architectural Barriers in an Existing Facility

20            33. The ADA specifically prohibits failing to remove accessibility barriers in existing

21   facilities where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). The term

22   “readily achievable” is defined as “easily accomplishable and able to be carried out without much

23   difficulty or expense.” Id. § 12181(9).

24            34. When an entity can demonstrate that removal of a barrier is not readily achievable, a

25   failure to make goods, services, facilities, or accommodations available through alternative

26   methods is also specifically prohibited if these methods are readily achievable. 42 U.S.C. §

27   12182(b)(2)(A)(v).

28            35. Here, Plaintiff alleges that Defendants can easily remove the architectural barriers at



                                Complaint for Injunctive Relief and Damages
                                               Page 10 of 15
       Case 5:20-cv-04029-NC Document 1 Filed 06/17/20 Page 11 of 15




 1   the Facilities without much difficulty or expense, and that Defendants violated the ADA by failing

 2   to remove those barriers, when it was readily achievable to do so.

 3           36. In the alternative, if it was not “readily achievable” for Defendants to remove the

 4   barriers, then Defendants violated the ADA by failing to make the required services available

 5   through alternative methods, which are readily achievable.

 6                        Failure to Design and Construct an Accessible Facility

 7           37. On information and belief, the Facilities was designed or constructed (or both) after

 8   January 26, 1992-independently triggering access requirements under Title III of the ADA.

 9           38. The ADA also prohibits designing and constructing facilities for first occupancy after

10   January 26, 1993, that aren’t readily accessible to, and usable by, individuals with disabilities when

11   it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).

12           39. Here, Defendants violated the ADA by designing or constructing (or both) the Facilities

13   in a manner that was not readily accessible to the physically disabled public, including Plaintiff,

14   when it was structurally practical to do so.

15                            Failure to Make an Altered Facility Accessible

16           40. On information and belief, the Facilities were modified after January 26, 1992,

17   independently triggering access requirements under the ADA.

18           41. The ADA also requires that facilities altered in a manner that affects (or could affect)

19   its usability must be made readily accessible to individuals with disabilities to the maximum extent

20   feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s primary function also

21   requires adding making the paths of travel, bathrooms, telephones, and drinking fountains serving

22   that area accessible to the maximum extent feasible. Id.

23           42. Here, Defendants altered the Facilities in a manner that violated the ADA and was not

24   readily accessible to the physically disabled public, including Plaintiff, to the maximum extent

25   feasible.

26                          Failure to Modify Existing Policies and Procedures

27           43. The ADA also requires reasonable modifications in policies, practices, or procedures,

28


                                Complaint for Injunctive Relief and Damages
                                               Page 11 of 15
       Case 5:20-cv-04029-NC Document 1 Filed 06/17/20 Page 12 of 15




 1   when necessary to afford such goods, services, facilities, or accommodations to individuals with

 2   disabilities, unless the entity can demonstrate that making such modifications would

 3   fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).

 4            44. Here, Defendants violated the ADA by failing to make reasonable modifications in

 5   policies, practices, or procedures at the Facilities, when these modifications were necessary to

 6   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or

 7   accommodations.

 8            45. Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney fees,

 9   costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.

10
11                                          VIII. SECOND CLAIM

12                                           Disabled Persons Act

13                               (Against All Defendants and each of them)

14            46. Plaintiff incorporates the allegations contained in paragraphs 1 through 45 for this

15   claim.

16            47. The Facilities are place of public accommodation and/or places to which the general

17   public is invited and, as such, they are obligated to comply with the provisions of the California

18   Disabled Persons Act (“CDPA”), Civ. Code, § 54 et seq.

19            48. The CDPA guarantees, inter alia, that persons with disabilities have the same right as

20   the general public to the full and free use of the streets, highways, sidewalks, walkways, public

21   buildings, public facilities, and other public places. Civ. Code, § 54.

22            49. The CDPA also guarantees, inter alia, that persons with disabilities are entitled to full

23   and equal access, as other members of the general public, to accommodations, advantages,

24   facilities, and privileges of covered entities. Civ. Code, § 54.1(a)(1).

25            50. The CDPA also provides that a violation of the ADA is a per se violation of CDPA,

26   Civ. Code, § 54.1(d).

27            51. Defendants have violated the CDPA by, inter alia, denying and/or interfering with

28


                                 Complaint for Injunctive Relief and Damages
                                                Page 12 of 15
       Case 5:20-cv-04029-NC Document 1 Filed 06/17/20 Page 13 of 15




 1   Plaintiff right to full and equal access as other members of the general public to the

 2   accommodations, advantages, and its related facilities due to his disability.

 3            52. Pursuant to the remedies, procedures, and rights set forth in Civ. Code, § 54.3, Plaintiff

 4   prays for judgment as set forth below.

 5
 6                                               IX. THIRD CLAIM

 7                                           Unruh Civil Rights Act

 8                                (Against all Defendants and each of them)

 9            53. Plaintiff incorporates the allegations contained in paragraphs 1 through 52 for this

10   claim.

11            54. Facilities are a business establishment and, as such, must comply with the provisions

12   of the Unruh Act, Civ. Code, § 51 et seq.

13            55. The Unruh Act guarantees, inter alia, that persons with disabilities are entitled to full

14   and equal accommodations, advantages, facilities, privileges, or services in all business

15   establishments of every kind whatsoever within the jurisdiction of the State of California. Civ.

16   Code, § 51(b).

17            56. The Unruh Act also provides that a violation of the ADA, or of California state

18   accessibility regulations, is a violation of the Unruh Act. Civ. Code, § 51(f).

19            57. Defendants have violated the Unruh Act by, inter alia, denying, or aiding or inciting

20   the denial of, Plaintiff’s rights to full and equal use of the accommodations, advantages, facilities,

21   privileges, or services offered at the Facilities

22            58. Defendants have also violated the Unruh Act by denying, or aiding or inciting the denial

23   of, Plaintiffs rights to equal access arising from the provisions of the California state accessibility

24   regulations and the ADA.

25            59. Pursuant to the remedies, procedures, and rights set forth in Civ. Code, § 52, Plaintiff

26   prays for judgment as set forth below.

27
28


                                 Complaint for Injunctive Relief and Damages
                                                Page 13 of 15
       Case 5:20-cv-04029-NC Document 1 Filed 06/17/20 Page 14 of 15




 1                                           X. FOURTH CLAIM

 2                          Denial of Full and Equal Access to Public Facilities

 3                               (Against all Defendants and each of them)

 4            60. Plaintiff incorporates the allegations contained in paragraphs 1 through 59 for this

 5   claim.

 6            61. Health and Safety Code § 19955(a) states, in part, that: California public

 7   accommodations or facilities (built with private funds) shall adhere to the provisions of

 8   Government Code § 4450.

 9            62. Health and Safety Code § 19959 states, in part, that: Every existing (non-exempt) public

10   accommodation constructed prior to July 1, 1970, which is altered or structurally repaired, is

11   required to comply with this chapter.

12            63. Plaintiff alleges the Facilities are a public accommodation constructed, altered, or

13   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code §

14   4450 (or both), and that the Facilities were not exempt under Health and Safety Code § 19956.

15            64. Defendants’ non-compliance with these requirements at the Facilities aggrieved

16   Plaintiff and other persons with physical disabilities. Accordingly, Plaintiff seeks injunctive relief

17   and attorney fees pursuant to Health and Safety Code § 19953.

18
19                                        PRAYER FOR RELIEF

20   Plaintiff prays that this Court:

21            1. Issue a preliminary and permanent injunction directing Defendants as current owners,

22   operators, lessors, and/or lessees of the Facilities to modify the Facilities so that each provides

23   full and equal access to mobility impaired persons, including Plaintiff, and issue a preliminary

24   and permanent injunction directing Defendants to provide and maintain Facilities usable by

25   Plaintiff and similarly situated persons with disabilities, including appropriate changes in policy.

26   Note: Plaintiff is not invoking Civil Code, § 55 and is not seeking injunctive relief under

27   that section;

28


                                Complaint for Injunctive Relief and Damages
                                               Page 14 of 15
       Case 5:20-cv-04029-NC Document 1 Filed 06/17/20 Page 15 of 15




 1          2. Retain jurisdiction over Defendants until such time as the Court is satisfied that

 2   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible

 3   public facilities as complained of herein no longer occur, and cannot recur;

 4          3. Award to Plaintiff all appropriate damages, including but not limited to statutory

 5   damages, general damages and treble damages in amounts within the jurisdiction of this Court,

 6   all according to proof;

 7          4. Award to Plaintiff all reasonable statutory attorney fees, litigation expenses, and costs

 8   of this proceeding as provided by law;

 9          5. Award to Plaintiff prejudgment interest pursuant to Civ. Code, § 3291;

10          6. Grant such other and further relief as this Court may deem just and proper.

11
12
        Dated: June 16, 2020               ___________/s/_______________________
13
                                           Kenneth J. Pinto, Attorney for Plaintiff
14                                         JASON VOMACKA

15
                                          DEMAND FOR JURY
16
17          Plaintiff hereby demands a jury for all claims for which a jury is permitted.

18
19      Dated: June 16, 2020               ___________/s/_______________________
20                                         Kenneth J. Pinto, Attorney for Plaintiff
                                           JASON VOMACKA
21
22
23
24
25
26
27
28


                               Complaint for Injunctive Relief and Damages
                                              Page 15 of 15
